PER CURIAM.
Appellant was convicted of possession of cocaine with intent to sell and sale of cocaine, and sentenced to two concurrent sentences of four and one-half years’ imprisonment, followed by five years’ probation. The convictions and sentences arose out of the single act of possession and sale of the identical quantity of the contraband substance. Under such circumstances only one conviction and sentence is appropriate Carawan v. State, 515 So.2d 161 (Fla.1987); Smith v. State, 524 So.2d 461 (Fla. 4th DCA 1988).
Accordingly, the conviction of possession of cocaine with intent to sell is reversed and the conviction of sale of cocaine is affirmed and the cause is remanded for resentencing on the latter conviction.
DOWNEY, GLICKSTEIN and DELL, JJ., concur.